Citation Nr: 9927064	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-09 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected left ankle disorder, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Richard P. Cohen, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted an 
increased disability rating of 20 percent, effective August 
1994, for the appellant's service-connected left ankle 
disorder.  Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal regarding this newly 
assigned disability rating.

During the pendency of this appeal, the appellant raised a 
claim for service connection for skin disorder, secondary to 
Agent Orange exposure in service.  In December 1996, the RO 
issued a rating decision that denied the appellant's claim.  
Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal of this issue.

In December 1997, the RO issued a rating decision that 
granted a temporary total disability rating, from February 
12, 1997 to March 31, 1997, based on surgical treatment for 
the appellant's left ankle disorder.

In a decision dated August 12, 1998, the Board denied an 
increased disability rating above 20 percent for the 
appellant's service-connected left ankle disorder.  That 
Board decision also denied the appellant's claim of 
entitlement to service connection for skin disorder, 
secondary to Agent Orange exposure in service.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
April 1999, the appellant's representative and counsel for VA 
filed a Joint Motion for Remand and requested a stay of 
proceedings pending a ruling on the motion.  In their motion, 
the appellant noted his withdrawal of the issue of service 
connection for skin disorder, secondary to Agent Orange 
exposure in service.  An Order of the Court, dated in April 
1999, granted the motion and vacated the Board's decision of 
August 12, 1998.  The case was remanded for further 
development, readjudication and disposition in accordance 
with the Court's Order.


REMAND

The Joint Motion for Remand, as adopted by the Court's Order, 
found that the Board's decision of August 1998 did not 
contain adequate reasons and bases for its conclusion that a 
higher disability evaluation was not in order for the 
appellant's service-connected left ankle disorder.  A remand 
was therefore ordered for the Board to address the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202, 205-08 (1995) 
(functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint pursuant to 38 
C.F.R. §§ 4.40 and 4.45) and similar cases, Johnson (Brenda) 
v. Brown, 9 Vet. App. 7, 10-11 (1996) and Arnesen v. Brown, 
8 Vet. App. 432, 440 (1995).  To fulfill this order further 
development is necessary.

In DeLuca v. Brown, the Court held that 38 C.F.R. §§ 4.40, 
4.45 and 4.59 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated. Id.  
Therefore, the Board has to consider the "functional loss" 
of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. at 206.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight bearing and non weight 
bearing and, if possible, 
with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59 (1998).

In view of the above, and to ensure compliance with the 
Court's Order, the Board must remand this case to obtain a 
medical examination addressing these issues.  The new 
examination ordered by this remand must take into account the 
records of prior treatment so that the evaluation of the left 
ankle disorder is a fully informed one.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the 
Board believes that a social and industrial survey should be 
conducted in this matter, and  that the appellant should also 
be asked to provide information concerning any treatment he 
has received for his service-connected left ankle disorder 
during the pendency of this appeal. Pollard v. Brown, 6 Vet. 
App. 11 (1993) (the duty to assist is not a one-way street).

Therefore, this case is REMANDED for the following:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him during the pendency of this 
appeal for his service-connected left 
ankle disorder.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

2.  The RO should schedule the veteran 
for the type of VA examination or 
examinations it deems necessary to 
provide the complete medical information 
necessary to adjudicate the veteran's 
claim for an increased disability rating 
for his service-connected left ankle 
disorder, in the wake of the Court's 
decision in DeLuca v. Brown.  The 
veteran's claims folder should be made 
available to the examiner for review 
before the examination. All appropriate 
x-rays and diagnostic testing deemed 
necessary to render a clinically 
supported diagnosis and/or assessment of 
severity should be administered.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of his left 
ankle disorder pathology found to be 
present.  The examiner should provide a 
complete rationale for all conclusions 
reached.  

a.  With respect to the functioning 
of the veteran's left ankle and 
foot, attention should be given to 
the presence or absence of pain, any 
limitation of motion, swelling, 
muscle spasm, ankylosis, 
subluxation, lateral instability, 
dislocation, locking of the joint, 
loose motion, crepitus, deformity or 
impairment.  The examiner should 
provide complete and detailed 
discussion with respect to any 
weakness; fatigability; 
incoordination; restricted movement; 
or pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's 
pain on the function and movement of 
his left ankle and foot.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 
see 38 C.F.R. § 4.40 (1996) 
(functional loss may be due to pain, 
supported by adequate pathology).  
In particular, it should be 
ascertained whether there is 
additional motion lost due to pain 
on use or during exacerbation of the 
disability. 

b.  The examiner is requested to 
comment on the degree of limitation 
of normal functioning caused by 
pain.  Range of motion testing 
should be conducted.  The examiner 
should specify the results in actual 
numbers and degrees.  The report 
should also specify at what point, 
if any, the veteran begins to 
experience pain.

c.  If the appellant describes 
flare-ups of pain, the examiner 
should offer an opinion as to 
whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express 
this in terms of additional degrees 
of limitation of motion during the 
flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up that 
fact should be so stated.

The appellant should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report for the examination.  
If the veteran fails to report for the 
examination, this fact should be noted in 
the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

4.  After the development requested has 
been completed to the extent possible, 
the RO should review the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, 
the RO must implement corrective 
procedures at once.

5. After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking an increased rating for the 
service-connected left ankle disorder 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  The readjudication of 
the claim must be within the analytical 
framework provided by the Court in 
DeLuca, and it must consider alternative 
diagnostic criteria.  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





	(CONTINUED ON NEXT PAGE)


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












